Citation Nr: 0610244	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied an increased evaluation in excess of 30 
percent for PTSD.  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.  The veteran's 
claim was previously before the Board and remanded in October 
2003.  Subsequent to the remand, a July 2004 rating decision 
assigned a 70 percent rating for PTSD.  All directed 
evidentiary development was completed, and the veteran's 
claim is properly before the Board at this time.


FINDING OF FACT

The veteran's PTSD does not produce total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in February 2002, prior to the decision 
on appeal, as well as by means of an additional letter dated 
in March 2004.  He was advised of what was required to 
substantiate his claim and of his and VA's responsibilities 
regarding his claim.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
in support of his claim.

The Court held, in Mayfield, above, that all sections of VA's 
notice letters should be construed in connection with each 
other to determine whether the document, read as a whole, 
addresses all aspects of the requisite notice under the 
provisions of the VCAA and the notice letter must be read in 
the context of prior relatively contemporaneous 
communications to the appellant from the AOJ.  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Based upon 
review of the notification provided the appellant in this 
case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), as those documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Board notes that the February 2002 RO notice letter was 
issued prior to the initial rating decision, and the later 
letter and the Supplemental Statement of the Case issued in 
July 2004 provided further clarification and assured that any 
possible lack of full information in the 2002 letter was non-
prejudicial to this case.  VA has provided the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal for an increased rating, the VCAA 
notice to the veteran did not include the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  There is no award of an increased rating in this 
decision, so the issue of adequate effective date notice is 
moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records and VA treatment 
records, including those dated in 2004 which were obtained 
pursuant to the Board remand.  After a review of the record 
in this case, the Board finds no indication of any additional 
pertinent, outstanding private medical evidence specifically 
identified by the veteran that has not been requested, nor is 
there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  In this 
case, the record contains sufficient medical evidence for VA 
to make a decision, as there was examination in 2002 and the 
recent treatment record provides a thorough update of the 
veteran's disability picture.  Thus, the Board finds that no 
additional action is necessary as to the claim.

II.  Higher Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Under the relevant criteria for evaluating PTSD, a 70 percent 
rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. 
§4.130, Diagnostic Code 9411 (2005).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

There are only two medical records associated with the 
veteran's claims file regarding his PTSD.  In addition, the 
veteran's April 2003 testimony is of record.

First, the veteran underwent VA examination in April 2002.  
He complained of depressed feelings, problems sleeping, 
forgetfulness, short recall, nightmares, daytime dreams, 
paranoid thinking, and increased alcohol use.  He was in a 
relationship with his current girlfriend for seven years and 
lived with his parents.  He worked full time as a medical 
clerk at the VA Medical Center.  The veteran reported 
suicidal and homicidal ideation.  He had delusions that he 
experienced job discrimination.  He also described visual 
hallucinations.

The veteran indicated that he re-experienced traumatic events 
from service in recurrent distressing dreams, flashbacks, and 
physiological reactivity to exposure to triggers of the 
events.  He also demonstrated avoidance of thoughts, 
feelings, conversations, activities that aroused 
recollections, diminished interest or participation in 
activities, feelings of detachment or estrangement from 
others, and restricted range of affect.

The veteran described difficulty falling asleep and staying 
asleep, irritability, difficulty concentrating, hyper-
vigilance, and exaggerated startle response.  These 
disturbances occurred more than once per month, and they 
caused chronic, significant distress or impairment in social 
and occupational functioning.

On examination, the veteran was casually dressed and appeared 
neat and athletic with no unusual characteristics.  He was 
oriented, and intellectual function was fair.  Past, present, 
and intermittent memory was intact.  His affect had a limited 
range and was shallow.  The veteran's mood was depressed, and 
he had adequate insight and judgment for his current reality.  
There was no indication of current suicidal or homicidal 
ideation.

The veteran was alert, oriented, and cooperative.  His 
attention was good, and his verbal communication was 
spontaneous and responsive to questions.  Eye contact was 
downcast with furtive glances.  The veteran demonstrated a 
blunted affect and depressed mood.  The examiner described 
the veteran's thinking as rational and coherent.  He 
expressed helplessness with regard to his job and somatic 
complaints.  The veteran related auditory hallucinations that 
someone was calling his name.  He described a poor appetite 
with recent weight loss and low energy and interest level.  
The veteran complained of insomnia and restlessness with 
decreased interest in sex.  

The diagnoses were alcohol and drug abuse history; 
personality disorder, not otherwise specified; adjustment 
disorder with depression; tobacco use disorder; and PTSD.  
The veteran's GAF score was 55.  The examiner noted that the 
veteran showed very considerable impairment in social and 
vocational activities.

The second medical record associated with the veteran's 
claims file is a VA outpatient treatment report dated in 
April 2004.  Currently, he lived with his parents, brother, 
and nephew.  He worked at the VA Medical Center as an 
emergency room admitting clerk.  He saw his girlfriend on the 
weekends.

With regard to the symptoms of his PTSD, the veteran reported 
re-experiencing events, with intrusive thoughts, nightmares, 
flashbacks, physiological reactivity, and psychological 
reactivity.  He also described numbing and avoidance behavior 
and hyperarousal, which caused sleep difficulty, poor 
concentration, irritability, hypervigilance, and exaggerated 
startle response.  The diagnoses were major depressive 
disorder and PTSD.

The examiner noted that the veteran was very distressed and 
lacked the resources to develop and maintain alternative 
coping strategies for his PTSD and major depressive disorder.  
He had limited insight into PTSD and related difficulties.

The veteran reported difficulty initiating and maintaining 
sleep.  He also had a lack of understanding of PTSD 
symptomatology and related difficulties, as evidenced by his 
statement that he did not understand why he had these 
problems.  The veteran had also shown to have isolated 
himself from other people and significantly reduced his 
participation in activities, as demonstrated by his report 
that he rarely engaged in pleasurable activities and had a 
limited social support system.  He also reported poor anger 
management skills as shown by his reporting a history of both 
verbal and physical conflicts with people.  He demonstrated 
emotion numbing and difficulty feeling connected with others, 
particularly significant others in his life.  The veteran 
also complained of several depressive symptoms and intrusive 
thoughts related to his combat experiences.

In examining the evidence in this case, the Board concludes 
that the criteria for the assignment of an evaluation of 100 
percent have not been met.  The VA examination and one 
outpatient treatment record do reflect a severe disability 
due to PTSD, and there is no question that the veteran's 
overall mental health is compromised by PTSD.  However, the 
evidence does not show total occupational and social 
impairment.  The GAF score of 55 suggests only moderate 
symptoms or difficulty in social, occupational, or school 
functioning. 

Furthermore, the specific symptoms associated with a 100 
percent disability evaluation for PTSD are, for the most 
part, not demonstrated by the evidence of record.  The 
evidence does not show gross impairment in thought processes 
or communication.  The April 2002 VA examination report 
showed he reported paranoid thinking, but his verbal 
communication was spontaneous and responsive, and his 
thinking was coherent and rational.  In April 2003 and April 
2004, he reported intrusive thoughts.  While this showed some 
impairment in thought process or communication, it does not 
show gross impairment.

There is evidence that the veteran experienced delusions and 
hallucinations.  Specifically he believed he was 
discriminated against at his job, and he had auditory 
hallucinations that someone called his name.  However, there 
is no evidence that these delusions or hallucinations are 
persistent.

No medical report of record shows the veteran demonstrated 
any grossly inappropriate behavior.  There is also no 
evidence that the veteran was in persistent danger of hurting 
himself or others.  While he reported suicidal and homicidal 
ideation in April 2002 and April 2003, these symptoms were 
not found on examination.  Furthermore, there is no evidence 
that these thoughts, if they persisted, resulted in any 
attempts by the veteran to harm himself or someone else.

Additionally, there is no evidence that the veteran had an 
intermittent inability to perform his activities of daily 
living.  Specifically, the April 2002 VA examination report 
indicated the veteran was casually dressed and appeared neat.  
The April 2004 VA outpatient record made no such reference to 
the veteran's appearance.  Neither record suggested the 
veteran was at times unable to take care of his activities of 
daily living.

With regard to disorientation, the veteran was noted to be 
oriented during his April 2002 VA examination.  The April 
2004 had no finding that the veteran was disoriented.

In April 2002, the veteran described forgetfulness and short 
recall.  However, on examination, past, present, and 
intermittent memory was intact.  The April 2004 VA outpatient 
record makes no reference to the veteran's memory.  
Furthermore, there is no evidence in the claims file that, if 
the veteran experienced loss of memory, it included the names 
of his close relatives, his own occupation, or his own name.  
In fact, the veteran provided both the April 2002 examiner 
and April 2004 psychologist with information regarding his 
employment.  In addition, while the veteran reported some 
memory loss during his April 2003 Board hearing, he indicated 
it was in reference to forgetting what time he needed to be 
at work and when he had scheduled doctor's appointments.

Most importantly, the Board finds that an overall review of 
the veteran's claims file does not show total occupational 
and social impairment.  Specifically, the veteran reported 
working full time at the VA Medical Center in April 2002.  
This information was repeated in the April 2004 treatment 
record.  In April 2003, the veteran testified that while he 
had probably a hundred jobs in his lifetime, he currently 
worked as a medical clerk.  He also noted that he tried to 
work at night, because he did not have to deal with as many 
people.  However, the evidence that the veteran was able to 
maintain employment demonstrates that he did not have total 
occupational impairment warranting a 100 percent disability 
evaluation.

Additionally, with regard to social impairment, the evidence 
of record shows the veteran lived with his parents, brother, 
and nephew.  It also shows that in April 2002 he had the same 
girlfriend for seven years.  The April 2004 outpatient 
records mentions the veteran saw his girlfriend socially on 
the weekends, although there is no clarification as to 
whether this was the same girlfriend.  The veteran also 
testified in April 2003 that his PTSD affected his 
relationships.  He noted that he was almost estranged with 
his daughter.  However, that the veteran was able to maintain 
these few social relationships shows that he does not 
demonstrate total social impairment.

Given the above analysis, the Board finds that an increase to 
a 100 percent disability rating is not warranted based on the 
evidence of record.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 100 
percent schedular rating.  The preponderance of the evidence 
is against the assignment of an evaluation in excess of 70 
percent.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's PTSD now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

An evaluation in excess of 70 percent for post-traumatic 
stress disorder is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


